Citation Nr: 1500962	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for fibromyalgia. 

2. Entitlement to service connection for erectile disorder/impotence, claimed as sexual dysfunction, to include as secondary to a service-connected disability. 

3. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a gastrointestinal disability, to include as secondary to PTSD and/or for medications taken for service-connected disabilities.

5. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected traumatic arthritis of the left ankle. 

6. Entitlement to service connection for a right elbow disability, to include as secondary to service-connected traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1989 and from February 2001 to September 2001.  He also had additional service with the Army National Guard.  Although he served during the Persian Gulf War era, he is not a Persian Gulf War Veteran.

In June 2007 and in September 2008, administrative decisions determined that the Veteran's discharge from the military was under conditions other than honorable for the period of service from December 2004 to December 2005.  The Veteran did not timely appeal these determinations, and these decisions became final.  Therefore, the Veteran is not entitled to VA benefits for his period of service from December 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 (left shoulder/right elbow), December 2008 (left shoulder/right elbow), and February 2011 (fibromyalgia, erectile dysfunction, sleep disorder, and gastrointestinal disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board previously remanded the matters pertaining to the left shoulder and right elbow in August 2011 for further development of the record.  The appeal also originally encompassed a claim of entitlement to service connection for a low back disability.  Subsequent to development requested by the Board in its August 2011 remand, the RO granted service connection for lumbar strain in a July 2014 rating decision; accordingly, this issue is no longer before the Board. 

With respect to the issues pertaining to fibromyalgia, erectile dysfunction, sleep disorder, and gastrointestinal disorder, the Board notes that these claims were denied in a February 2011 rating decision.  The Veteran submitted a notice of disagreement in April 2011; a statement of the case was issued in July 2012; and the Veteran perfected a timely appeal with the submission of a VA Form 9 in August 2012.  Therefore, these issues are also properly before the Board for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

The issues of entitlement to service connection for a right elbow disability, to include as secondary to service-connected traumatic arthritis of the left ankle; entitlement to service connection for erectile dysfunction; and entitlement to service connection for a gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The competent medical evidence does not establish the presence of fibromyalgia.

2. The claimed sleep disorder is a symptom of service connected posttraumatic stress disorder (PTSD).

3. The competent medical evidence does not establish the presence of a diagnosed disability of the left shoulder.


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for service connection for a sleep disorder, to include a separate rating, have not been met. 38 U.S.C.A. § 1110, 1131, 5103, 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130, Diagnostic Code 9411 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).

3. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim of service-connection on both a direct and a secondary basis, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in May 2006, February 2007, April 2007, October 2010, and June 2011 which the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  The claim was thereafter readjudicated in supplemental statements of the case (SSOCs).  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs) and personnel records (to include all of those available from his National Guard service), records from the Social Security Administration (SSA), VA examination reports, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, in August 2012, the Veteran was provided with a VA examination in connection with his service-connection claim with respect to the left shoulder disability.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner also provided an opinion as to whether the Veteran had any current disability of the left shoulder.  The Board finds that the VA examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection decided herein and the Board finds that the examiner's opinions are supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.


The Board notes that the Veteran has not been afforded a VA medical examination with respect to his service connection claims for fibromyalgia and a sleep disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In this case, because there is competent evidence that demonstrates that the Veteran does not have current disabilities of fibromyalgia or sleep disorder, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion with regard to those claims. See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)(VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis. Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Applicable Law and Regulations 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease. Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id. 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

1. Fibromyalgia 

The Veteran seeks service connection for fibromyalgia.  Notably, he has presented no specific argument, assertions, or theories as to how or why service connection for the claimed disorder is warranted. See May 2008 Claim. 

The record contains VA treatment records (to include various VA joint examinations) with date ranges from 1997 to 2014, as well as records submitted by SSA in 2012.  The clinical evidence does not show a current diagnosis of fibromyalgia, or persistent or recurrent symptoms of fibromyalgia.  The condition is not noted in any of the Veteran's problem lists.  VA treatment notes and SSA records reflect complaints of pain in the low back, left ankle, right knee, and right elbow.  However, these symptoms (i.e., joint pain) have all been attributed to specific, clinical diagnoses which include traumatic arthritis, degenerative arthritis, and bursitis of those joints. See VA treatment records, March 2010 and December 2011, diagnosing degenerative joint disease of multiple joints with chronic pain; see also VA elbow and shoulder VA Examinations, August 2012; November 2009 x-ray of knees; and March 2010 x-ray of elbow.  In sum, the medical evidence of record is devoid of clinical findings of, or a diagnosis of fibromyalgia. 

Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having fibromyalgia the claim must be denied. See Brammer, supra. 

In so finding, the Board acknowledges that the Veteran is competent to report pain that he may have experienced at any time. See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose fibromyalgia as this is a complex disorder that would require consideration and interpretation of laboratory tests, x-rays or other tests, and an understanding of the musculoskeletal systems and related disorders. Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of this condition is not competent evidence. Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for fibromyalgia and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2. A Sleep Disorder 

The Veteran seeks service connection for a sleep disorder, to include on a secondary basis.  He is currently service-connected for PTSD. See June 2012 Rating Decision.  

As an initial matter, review of the record fails to reflect a diagnosis of a sleep disorder.  Again, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability. See 38 U.S.C.A. § 1110, 1131 (2002); see also Brammer, supra. 

Furthermore, to the extent to which the Veteran experiences symptoms of a sleep disorder, these symptoms are considered as part of the service-connected PTSD. The Board considered whether a separate evaluation was warranted.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations. 570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions. Id. 

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the competent lay and medical evidence of record shows that the Veteran's sleep disorder is a symptom of his service-connected PTSD.  The Veteran was afforded a February 2012 VA examination in conjunction with his service connection claim for PTSD, which was granted at a 70 percent rating in a June 2012 rating decision.  The February 2012 VA examiner noted that the Veteran's PTSD causes chronic sleep impairment.  Moreover, throughout the record and as documented in VA and SSA treatment records, the Veteran has consistently reported that he has frequent sleep disturbance due to nightmares associated with his non-combat PTSD stressors (namely, events that occurred while serving in Bosnia); see VA treatment record, January 2009; see also December 2010 SSA Psychological Evaluation (noting nightmares and sleep disturbance - "I have frequent nightmares and I hear voices and I have memories of Bosnia..."; examiner noting he does not sleep he has to continually check the perimeter of the home and make sure it is secure).  Significantly, the rating decision that granted the 70 percent rating discussed the Veteran's sleep related problems, to include chronic sleep impairment. 

Based on the above, the Board concludes that separate disability ratings for service-connected PTSD and a sleep disorder would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited. See Amberman, 570 F.3d at 1381; Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to his sleeping difficulties, the Board finds that his impairment is already contemplated by the 70 percent rating for PTSD.  Without any evidence that clearly differentiates symptoms of the sleep disorder that are distinct and separate from those encompassed by the PTSD, the preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected PTSD and a sleep disorder, the claim must be denied. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3. Left Shoulder 

The Veteran seeks service connection for a left shoulder disability; he initially applied for VA disability compensation in March 2006.  In a September 2009 statement, the Veteran asserted that service connection was warranted on either a direct or secondary basis.  With regard to secondary service connection, the Veteran later specified that he has left shoulder pain as a result the cane/crutches he uses for his service-connected left ankle disability.   

As noted above, the Veteran was afforded a VA examination in connection with his claim in August 2012.  He reported that his left shoulder pain started in 2005 when he started using crutches; he was told that his x-rays were normal at that time and that his shoulder was likely sore from crutch use.  Although the Veteran complained of constant left shoulder pain, physical examination of this part failed to identify any disability of the left shoulder.  Indeed, range of motion of the left shoulder was full and without pain; muscle strength was 5/5; and no functional impairment was noted or reported.  Based on these findings, the VA examiner concluded that clinical evaluation of the left shoulder was negative and noted that his review of the claims file and VA treatment records also revealed no medical evidence of a left shoulder condition.  

In this regard, the record contains VA treatment records (to include various VA joint examinations) with date ranges from 1997 to 2014, as well as records submitted by SSA in 2012.  These records reflect complaints of left shoulder pain (but see Sanchez-Benitez, infra), however, none of the clinical evidence contained in these records show a current left shoulder disability/diagnosis.  The condition is not noted in any of the Veteran's problem lists either. 

In light of the above, the Board finds that service connection for a left shoulder disability must be denied.  This is so because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability. See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Further, while pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection, on either a direct or secondary basis, may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific disability of the left shoulder the claim must be denied. See Brammer, supra. 

In so finding that the Veteran's claim must be denied due to the absence of a diagnosed disability, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current left shoulder disability.  Rather, he has asserted only that he continues to experience pain in this area when using crutches.  As such, the Veteran has presented no lay evidence of currently diagnosed left shoulder disability.

Lastly, in finding that service connection for a left shoulder disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for a sleep disorder is denied. 

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected traumatic arthritis of the left ankle, is denied.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for erectile disorder/impotence, claimed as sexual dysfunction, and a gastrointestinal disability, to include as secondary to service-connected disabilities and/or for medications taken for service-connected disabilities. 

Service connection is currently in effect for the following disabilities: PTSD; left ankle traumatic arthritis; and lumbar strain.  

VA treatment records confirm current diagnoses of impotence (of organic origin), erectile disorder (diagnosed in approximately August 2005), as well as gastritis (2010) and GERD (2013).  These records also establish that the Veteran is taking (or has taken during the course of this appeal) the following medications: Hydrocodone for arthritis pain; Divalproex; Ranitidine; Etodolac for arthritis pain; Trazodone for psychological disorder; Risperidone for psychological disorder; Sertraline for psychological disorder; Fluoxetine for psychological disorder; Mirtazapine for "nerves"; and Temazepam for sleep impairment (due to PTSD).  VA treatment records also show that the Veteran was taking Goody powder for left ankle arthritis, but was encouraged to discontinue use due to GI problems. See December 2010 VA Treatment Records. 

To date, the Veteran has not been afforded VA examinations to address whether he has a GI disorder, to include GERD/gastritis, or impotence/erectile dysfunction secondary to his service-connected PTSD, left ankle arthritis, and/or lumbar strain, to include as secondary to medications taken for these disorders.  This must be remedied on remand. 38 C.F.R. § 3.159(c)(4) (2014); McLendon, supra. 

The Veteran also seeks service connection for a right elbow disability on both direct and secondary bases.  The Board remanded this claim in April 2011 for the purpose of providing the Veteran with a VA examination to determine the nature and etiology of his claimed right elbow disability.  The remand expressly directed the VA examiner to provide opinions with respect to both direct and secondary service connection, and to address the Veteran's well-documented complaints of right elbow pain associated with the use of his crutches for his service-connected left ankle disability. 

The requested opinion/examination was obtained in August 2012.  The examiner opined that the Veteran's right olecranon bursitis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner then listed several, general causes for bursitis, but did not discuss the presence or absence of such causes/risk factors in the Veteran's case.  He provided no other rationale.  The examiner also failed to address direct service connection; the Veteran's crutch use and its impact, if any, on the right elbow disability; and aggravation as pertaining to secondary service connection. See Allen, supra (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2014).  In light of these deficiencies, a VA addendum should be obtained upon remand. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. Associate with the record VA medical records pertaining to the Veteran that date from March 2014.

2. After obtaining any outstanding records, schedule the Veteran for the appropriate VA examination to address the nature and etiology of any currently manifested gastrointestinal disorder, to include GERD and gastritis. 

The claims file, Virtual VA records, and VBMS records must be made available to the examiner for review, and the examination report should reflect that such review was conducted.

The examiner should then express an opinion as to the following: 

a) Identify all current disorders of the gastrointestinal system, to include GERD and gastritis. 

b) For each GI disorder identified in part (a) above, to include the already diagnosed gastritis and GERD, the examiner should opine:

(i) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current GI disorder, to include GERD and gastritis, is causally related to the Veteran's various periods of active duty service (August 1984 to April 1989 and from February 2001 to September 2001), or at least as likely as not began during a period of verified active duty for training period with the Army National Guard. 

(ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current GI disorder, to included GERD and gastritis, is proximately due to, or caused by, the Veteran's service-connected PTSD, traumatic arthritis of the left ankle, and/or lumbar strain, to include any medications taken for these disabilities.  

*Please refer to the medication list outlined in the remand portion above.  

(iii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current GI disorder, to include GERD and gastritis, has been aggravated by the Veteran's service-connected PTSD, traumatic arthritis of the left ankle, and/or lumbar strain, to include any medications taken for these disabilities.  

*Please refer to the medication list outlined in the remand portion above.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided

3. Schedule the Veteran for appropriate VA examination to address the nature and etiology of erectile dysfunction/impotence (claimed as sexual dysfunction). 

The claims file, Virtual VA records, and VBMS records must be made available to the examiner for review, and the examination report should reflect that such review was conducted.

The examiner should then express an opinion as to the following: 

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current erectile dysfunction or impotence is causally related to the Veteran's various periods of active duty service (August 1984 to April 1989 and from February 2001 to September 2001), or at least as likely as not began during a period of verified active duty for training period with the Army National Guard.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current erectile dysfunction or impotence is proximately due to, or caused by, the Veteran's service-connected PTSD, traumatic arthritis of the left ankle, and/or lumbar strain, to include any medications taken for these disabilities.  

*Please refer to the medication list outlined in the remand portion above.  

c) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current erectile dysfunction or impotence, has been aggravated by the Veteran's service-connected PTSD, traumatic arthritis of the left ankle, and/or lumbar strain, to include any medications taken for these disabilities.  

*Please refer to the medication list outlined in the remand portion above.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.

4. Return the claims file to the examiner who conducted the August 2012 VA elbow examination for an additional addendum opinion.  The claims file, Virtual VA records, and VBMS records must be made available to the examiner for review, and the addendum report should reflect that such a review was conducted.

The examiner should again provide as opinion as to the following: 

a) Whether it is at least as likely as not that any diagnosed right elbow disability had its onset in-service, or is otherwise related to any period of active duty service (excluding the period of active service from December 2004 to December 2005 for which the Veteran was discharged under other than honorable conditions)?

b) Whether it is at least as likely as not that any diagnosed right elbow disability is proximately due to or caused by the service-connected left ankle disability, to specifically include the prolonged use of crutches for such disability? 

c) Whether it is at least as likely as not that any diagnosed right elbow disability is aggravated by the service-connected left ankle disability, to specifically include the prolonged use of crutches for such disability? 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ankle disability.  A complete rationale for the opinion must be provided.

The examiner should provide support for the requested opinion, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner should comment of the Veteran's specific theory of service connection-that is, that prolonged use of crutches/cane for the service-connected left ankle disability causes pain and aggravates the left elbow, and provide medical reasons to accept or reject this theory.

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as whether the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, ensure that any additional development is undertaken in order to obtain a definitive opinion.). 

5. Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


